 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffenhauserCompanyandSheetMetalWorkers'International Association,AFL-CIO,Local UnionNo. 54,Petitioner.Case 23-RC-3172March 24, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved on August 13, 1968, anelection by secret ballot was conducted on August30, 1968, under the direction and supervision of theRegionalDirectorforRegion 23, among theemployees in the stipulated unit described below. Atthe conclusion of the election, the parties werefurnished with a tally of ballots which showed thatof approximately 106 eligible voters, 102 cast validballots, of which 52 were for, and 43 against, thePetitioner, and 7 were challenged. Thereafter, theEmployerfiledtimelyobjectionstoconductaffecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directordirectedahearing to be held before a dulydesignated Hearing Officer for the purpose of takingevidenceon the issues raised by all of theEmployer'sobjections.OnDecember 16, theHearing Officer issued and duly served upon thepartieshisReport on Objections, in which herecommended that the Employer's objections beoverruled in their entirety. Thereafter, the Employerfiledtimely exceptions to the Hearing Officer'sReport on Objections.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4Inaccordancewith the stipulation of theparties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allproductionandmaintenanceemployees,includingproductioncontrolemployeesandtruckdrivers, at the Employer's Houston, Texas,facility,excluding all office clerical employees,inspectors,draftsmen,professionalengineers,watchmen, guards, and supervisors as defined inthe Act.5.The Board has considered the objections, theHearingOfficer'sReport,and the Employer'sexceptions, and with the additional reasoning setforthbelow, hereby adopts the Hearing Officer'sfindings, conclusions, and recommendations.The Employer takes exception to,inter alia,theHearing Officer's finding that the objection based onthreatsandcoercionwaswithoutmerit.Asoriginallyfiled, this objection alleged that threatswere made and acts of coercion were committed by"the Union through its agents." No evidence of anagency relationship, or of the Union's ratification oradoption of the alleged threats was adduced at thehearing. The Employer contends, nevertheless, thatan atmosphere of fear existed which might haveaffected the results of the election. The evidencedoes not support such a contention.The unit included 106 eligible votersTheEmployer produced only two competent witnesses toan alleged threat. Employee Ennis Sims testifiedthat about a week before the election, employeeJake Jackson said to him that, "If this union goesthrough, you two old farts won't be here tonight at7:00."Sims related thismessage to the otheremployee to whom Jackson had reference We agreewith the Hearing Officer that the statement wasambiguous and vague, and does not warrant settingthe election aside. No explanation was given as tohow an event to occur a week hence, the election,could affect the presence of two employees on thejob that evening at 7. No suggestion is offered as tohow the statement might have affected the votes ofthe employees mentioned; neither was it shown howthis isolated statement might have created a generalatmosphere of fear. Employee John Grizzffi testifiedthat employee Jackson told him that if the Unioncame in, and if it did not get everything it wanted, itcould call a strike, and that Jackson could enforce astrikeby standing at the plant door with a .22pistol.Not only was this statement related to ahypothetical post-election situation, but also, as theHearingOfficernoted,Jacksonwas an oldacquaintance of Grizzffi.We therefore agree withtheHearing Officer that this statement could nothave created a general atmosphere of fear andreprisal in the election.The balance of the evidence is either hearsay, asto the truth of the alleged threats, since it was notmade in the presence of those who testified, orirrelevant, as being related to post-election events.Nor does this evidence satisfy us that there was anygeneral atmosphere of fear which invalidated theelection.Accordingly, we shall adopt the HearingOfficer's recommendation that this objection be175NLRB No. 16 OFFENHAUSER CO.35overruled.As we have overruled the objections, and as thePetitioner has secured a majority of the valid votescast,we shall certify the Petitioner as the exclusiverepresentative of the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Sheet Metal Workers'InternationalAssociation,AFL-CIO,Local UnionNo. 54, has been designated and selected by amajority of the employees of the Employer in theunit found appropriate herein as their representativefor the purposes of collective bargaining and that,pursuant to Section 9(a) of the National LaborRelationsAct,asamended, the said labororganization is the exclusive representative of allsuch employees for purposes of collective bargainingwith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment.